Exhibit /C O R R E C T I O N Sinovac Biotech Ltd./ In the news release, "Sinovac Reports Unaudited Full Year 2008 and Fourth Quarter Financial Results with Financial Tables," issued earlier today by Sinovac Biotech Ltd. over PR Newswire Asia, we are advised by the company that the last sentence of the second paragraph from the section titled "Three Months Ended December 31, 2008" should read, "For the fourth quarter of 2008, Healive, Bilive and Anflu as a percentage of sales represented 78.8%, 1.5% and 19.7%, respectively," rather than, "For the fourth quarter of 2008, Healive, Anflu and
